Order filed September 15, 2016




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00177-CV
                                     __________

   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                  CARROLL, Appellants
                                        V.
   THREE FINGER BLACK SHALE PARTNERSHIP; TREK
  RESOURCES, INC.; TIBURON LAND & CATTLE, L.P.; L.W.
   HUNT RESOURCES, LLC; AND RICHARD RAUGHTON,
                       Appellees
                                  ———and———

 L.W. HUNT RESOURCES, LLC AND RICHARD RAUGHTON,
   INDIVIDUALLY AND AS SUCCESSOR IN INTEREST OF
        ARAPAHO ENERGY, LLC, Cross-Appellants
                                        V.
   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                CARROLL, Cross-Appellees


                     On Appeal from the 32nd District Court
                              Fisher County, Texas
                      Trial Court Cause No. DC-2013-0016


                                      ORDER
      Appellants Kerwin Stephens and Thunderbird Resources, LLC have filed in
this court an emergency motion for temporary stay pending a ruling on a motion that
they intend to file in this court pursuant to Rule 24.4 of the Texas Rules of Appellate
Procedure. The movants indicate in their motion that the underlying judgment from
which they have appealed is an adverse judgment of more than $35 million. Movants
indicate that they are attempting, by various means, to suspend the enforcement of
the judgment. Movants assert that the trial court has ruled against them in their
efforts to supersede the judgment, has refused to further stay the execution of the
judgment, and has thus given Appellees the right to begin immediate execution and
collection of the judgment. According to the motion, movants will file a Rule 24.4
motion in this court as soon as the record with respect to the trial court’s supersedeas
rulings is prepared. In order to afford movants time to obtain a record with respect
to the supersedeas rulings and file a Rule 24.4 motion in this court and also to permit
this court sufficient time to review the merits of the Rule 24.4 motion once it is filed,
we issue a temporary stay, effective immediately. See TEX. R. APP. P. 24.4(c).
      Movants’ request for a temporary stay is granted, and the enforcement or
execution of the underlying judgment against movants—Kerwin Stephens and
Thunderbird Resources, LLC—is stayed pending further order of this court. As
suggested in their motion and provided for in TEX. R. APP. P. 24.2(d), movants are

                                           2
hereby enjoined “from dissipating or transferring assets to avoid satisfaction of the
judgment.”


                                                    PER CURIAM


September 15, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3